      Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 1 of 17 PageID #:941




                            UNITED STATES DISTRICT COURT
                          THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 NOTRE DAME AFFORDABLE HOUSING,
 INC. and CHARLENE M. MARSH,
                                                  18-cv-08116
          Plaintiffs,

 v.                                               Judge Charles Norgle

 CITY OF CHICAGO, et al.,                         Magistrate Judge Kim

          Defendants.

  PLAINTIFFS’ REPLY TO CITY DEFENDANTS' REPLY IN SUPPORT OF THEIR
       MOTION TO DISMISS SECOND AMENDED COMPLAINT ("SAC")

         Plaintiffs     NOTRE DAME AFFORDABLE HOUSING, INC. (“NDAHI”)                 and

CHARLENE M. MARSH submit this Reply in response to the Reply filed by Defendants

City of Chicago, Building Commissioner Judith Frydland, and Deputy Building

Commissioner Grant Ullrich (the “City Defendants”) [Dkt. 103] as directed by the

Court’s minute order dated

         I.     Introduction

         NDAHI is a registered Illinois 501c3 not-for-profit corporation. The SAC properly

asserts that NDAHI holds a Quitclaim Deed for a Property Tax Parcel/Account 20-32-

207-027-0000 which is located at 7954 S. Halsted and 808-810 W. 80th Street in

Chicago, Illinois (collectively the "Subject Properties"). SAC ¶¶1-3. See also, Dkt. 83-1.

         In a stunning and troubling display of overly zealous advocacy, the City

Defendants have attempted to gaslight both this Court and the Plaintiffs by raising

disingenuous and misleading arguments in their Reply (Dkt. 103). When the City

Defendants Reply is scrutinized line-by-line to determine whether the positions of the

parties are being accurately conveyed to this Court, it is apparent that someone directed
   Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 2 of 17 PageID #:941




counsel for the City Defendants to take a “win at all costs” approach. In submitting this

Reply, Plaintiff presume that the Court intended the Reply to focus on arguments raised

by the City Defendants’ 12(b)(1) motion where the arguments are arguably subject to

waiver based upon the fact that the arguments were raised in a most conclusory fashion

in its initial Memorandum of Law. See Plaintiff’s Response in Opposition, Dkt. 94, pp.

14-15.

         II.   Misstatements as to the Ownership of the Subject Property

       The City Defendants make a conclusory misstatement in the first lines of its

Reply Brief where they are argue “[a]s set forth in the City Defendants’ opening brief,

the evidence is clear that neither Marsh nor Notre Dame owns the Subject Property[.].”

Dkt. 103, p. 2. This statement is flat-out wrong. Moreover, the City Defendants’

Memorandum of Law identified no such evidence, and the City Defendants did not cite

to any case discussing how any facts supported a finding that NDAHI did not own the

Subject Property. This is classic “waiver”. See, e.g., U.S. v. Berkowitz, 927 F.2d 1376,

1384 (7th Cir. 1994)("Since his argument . . . is a perfunctory two-sentence argument

that does not explain how those provisions "cover" this situation, and that cites no

applicable authority, he has waived it.")(citation omitted); Muhich v. Commissioner of

Internal Revenue, 238 F.3d 860, 864 n. 10 (7th Cir. 2001) ("Where, as here, a party fails

to develop the factual basis of a claim . . . and, . . . merely draws and relies upon bare

conclusions, the argument is deemed waived.").

         The City Defendants’ second conclusory misstatement occurs when they attempt

to argue that “the evidence is clear that . . . the chain of title demonstrates only a series

of quitclaim deeds insufficient to convey any ownership in the property to Notre Dame.”

Dkt. 103, p. 2. Again, the City Defendants appear to want to trick this Court into

thinking they presented actual evidence and cited to sound legal authority in their

                                             2
    Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 3 of 17 PageID #:941




Memorandum, when this is not the case. It is the City Defendants that failed to advance

a substantive argument in their opening brief1 and because of the cursory nature of

their arguments, the arguments have been waived.

       The City Defendants’ third misstatement and flat-out dishonest argument takes

place where they argue, “Plaintiffs do not challenge the factual assertion that they

possess no ownership interest in the property by submitting any evidence.” Dkt.103,

p. 2. The City Defendants’ fourth misstatement and flat-out dishonest argument takes

place where they argue that Plaintiffs have failed to dispute the City Defendants’

argument “by [not] submitting any evidence.” Id. These interrelated arguments can be

addressed together. Any reasonable reading of Plaintiffs’ Response demonstrates that

have challenged the City Defendants conclusory arguments by pointing to case law

(noted above) and by arguing that the City Defendants’ arguments fail because they

have offered no expert testimony to support their self-serving reading of Docket entry

nos. 83-1, 83-2 and 83-3. Dkt. 94, p. 16. Simply stated, the City Defendants’ arguments

cannot trump the well-pled allegation set forth in the SAC. And further, Plaintiffs argue

that the City Defendants’ arguments ignore the fact that the City itself has fined NDAHI

and placed a lien against NDAHI which was entered and recorded against the Subject

Property. Dkt. 94, pp. 19-20, and Exhibits A-C appended to this Reply. The City

Defendants should be estopped from “having it both ways” where they have operated in

one proceeding to acknowledge that NDAHI holds title over the Subject Property.



1
 The City Defendants simply cited to an out-of-district case, Ferran v. City of Albany, 2016 U.S.
Dist. LEXIS 176117 *16, 2016 WL 7378915 (N.D.N.Y. Dec. 20, 2016), where the court simply
found that the plaintiff “did not suffer from any injury arising from the demolition of the subject
property because he did not have a possessory interest in the property.” Ferran did not address
how to properly interpret disputed deeds or titles. Rather, the case rejected the plaintiff’s
“attempt to manufacture standing years after the demolition through N. Ferran's ‘Assignment
of Causes of Action Related to 54 Clinton Avenue’ to M. Ferran, (Dkt. No. 12, Attach. 1 at 50),
but this does not grant him a possessory interest to confer standing.” Id. *16-17.

                                                 3
   Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 4 of 17 PageID #:941




      The City Defendants’ fifth misstatement and flat-out dishonest argument takes

place at page 3 of their Reply where they argue “Plaintiffs do not actually dispute the

contents of the deeds, nor their authenticity[.]” To the contrary, as discussed below,

Plaintiffs dispute the contents and the authenticity of the arguments raised by

Defendants. The City Defendants have failed to present any well-developed arguments

in support of their conclusory arguments. Just because a document is a publicly filed

document susceptible to judicial notice (Dkt. 103, p. 4) does not mean that a court

should accept a conclusory interpretation of the document in question.         "Since his

argument . . . is a perfunctory two-sentence argument that does not explain how those

provisions "cover" this situation, and that cites no applicable authority, he has waived

it." U.S. v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1994).

      The City Defendants’ sixth misstatement and flat-out dishonest argument takes

place when they brazenly argue, “[Plaintiffs] attempt to convince the Court to ignore the

issue of jurisdiction at this stage in the proceedings, arguing — without citation to case

law — that standing ‘is an issue for summary judgment.’ (Opp. 17–18.) That is

incorrect.” An examination of Plaintiffs’ Response shows that Plaintiffs argued that the

evidence submitted by the City Defendants did not carry the day at the motion to

dismiss stage – relying on a Seventh Circuit case, Doss v. Clearwater Title Co., 551 F.3d

634, 640 (7th Cir. 2008), that dealt with a disputed title to a property. Dkt. 94, pp. 10-

11. The City Defendants ignore that Plaintiffs relied on an appellate decision where the

Seventh Circuit ultimately instructed district courts to refrain from taking judicial

notice of disputed public documents in the context of a motion to dismiss:

          Whether the City of Chicago Defendants can actually rebut NDAHI’s
          allegation that it holds title to the land in question is an issue for
          summary judgment, and not one that can be resolved on a motion to
          dismiss. Doss v. Clearwater Title Co., 551 F.3d 634, 640 (7th Cir.
          2008). The Seventh Circuit in Clearwater Title Co. stated that FRCP

                                            4
   Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 5 of 17 PageID #:941




              12(d) provides “a narrow exception to the Rule 12(d) instructions that
              permits a district court to take judicial notice of matters of public
              record without converting a Rule 12(b)(6) motion into a motion for
              summary judgment.” Id.

Dkt. 94, p. 10.

       While the Doss case dealt with a 12(b)(6) motion, in both Doss and the present

case, the moving party asked the district court to take judicial notice of a public

document. The City Defendants flat-out ignore that the Seventh Circuit found that “the

district court erred in thinking that the deed [of sale] was a proper subject for judicial

notice.” Doss, 551 F.3d at 640.

       To recap, the Seventh Circuit noted that “[s]tatements in documents affecting an

interest in property do fall within an exception to the hearsay rule” but ultimately held

that the district court should not “have found that [the proposed deed] was ‘not subject

to reasonable dispute’ . . . once Doss filed his response.” Id. Plaintiffs’ citation to Doss

is on point as it explains why a district court should not make determinations on

disputed title related documents regardless of whether a motion to dismiss is brought

pursuant to FRCP 12(b)(1) or 12(b)(6).

       III.      There is No Factual Support for the City Defendants’ Arguments

       To be clear, Plaintiffs recognize that motions to dismiss based upon purported

lack of subject matter jurisdiction are litigated pursuant to FRCP 12(b)(1), rather than

12(b)(6), but in ruling on such a motion, a district court should not grant a motion to

dismiss predicated under either subsection where competing public title documents

create a question of fact. See, e.g., General Electric Capital Corp. v. Lease Resolution

Corp., 128 F.3d 1074, 1080-81 (1997)). Here is how the Seventh Circuit has instructed

movants to present 12(b)(1) motions. "[I]f the complaint is formally sufficient but the

contention is . . . that there is in fact no subject matter jurisdiction, [then] the movant


                                              5
   Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 6 of 17 PageID #:941




may use affidavits and other material to support the motion." United Phosphorus, Ltd.

v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir. 2011), overruled on other grounds by

Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012). (emphasis in original).

       Rather than supply affidavits from a city official with personal knowledge, submit

a report from retained expert report, or rely on sworn declaration from a county

employee who was authorized to opinion on the proper chain of title, the City

Defendants took a lazy approach. It is reasonable to criticize the City Defendants for

failing to explain why the documents that they cited to in their opening “demonstrate

that [NDAHI does not] own[] any legal interest in the Subject Property. Dkt 83, p. 4.

Here is what the City Defendants argued – in a highly conclusory and self-serving

manner:

           As to Notre Dame, the chain of title shows that Leroy Singleton
           conveyed the property to Notre Dame by quit claim deed on June 3,
           2014. See Exhibit A. But the chain of title shows no deed conveying
           the property to Mr. Singleton in the first place. Instead, the last
           apparently good title in the chain shows that the land was conveyed to
           LaSalle National Bank to be held in trust in 1972. See Exhibit C. No
           further conveyances appear in the title chain with LaSalle National
           Bank as grantor. The quitclaim deed by Mr. Singleton conveyed
           nothing to Notre Dame, because Mr. Singleton had nothing to convey.
           Therefore, Notre Dame does not own the Subject Property either.

Dkt. 83, p. 4.

       The City Defendants also argue the following – without any factual

support:

           [t]here is a deed to Mr. Singleton in the chain in 2014, but it is simply
           a quitclaim deed back to him after he deeded it to a presumably related
           party with the same last name in 2012. See Exhibit B. As set forth
           herein, there is no evidence Mr. Singleton had any interest to convey
           in 2012 in the first place.

Dkt. 83, p. 4, fn. 3.




                                             6
   Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 7 of 17 PageID #:941




       There are no citations to any sworn statements to back up what the City

Defendants have argued, which to recap, are the following contentions: (1) that the so-

called “the chain of title” fails to reflect “no deed conveying the property to Mr. Singleton

in the first place”; (2) “the last apparently good title in the chain shows that the land

was conveyed to LaSalle National Bank to be held in trust in 1972”; (3) that “no further

conveyances appear in the title chain with LaSalle National Bank as grantor”; (4) “there

is no evidence Mr. Singleton had any interest to convey in 2012 in the first place”; and

(5) the City Defendant’s ultimate conclusion, that the “quitclaim deed by Mr. Singleton

conveyed nothing to Notre Dame, because Mr. Singleton had nothing to convey.” Again,

this is classic “waiver”. See, e.g., Berkowitz, 927 F.2d at 1384; Muhich v, 238 F.3d at

864 n. 10.

       In fairness to the City Defendants, their counsel may not have wanted to put

anyone’s fate in the hands of the court by signing a demonstrably false declaration or

report. Moreover, nowhere have the City Defendants demonstrated that the so-called

“chain of title” that they are relying upon is accurate and complete. Liang v. Frontline

Asset Strategies, LLC, 2017 U.S. Dist. LEXIS 57181, *11 (N.D. Ill. April 14, 2017)

(“Plaintiff contests the authenticity of Defendants' attachment and offers a number of

grounds for doing so. Thus, the Court cannot consider Defendants' attachment without

converting their motion to dismiss to a motion for summary judgment and affording

Plaintiff notice of its intention to do so and an opportunity to respond. Fed. R. Civ. P.

12(d)[.]”(citations omitted)).

       In ruling on a motion to dismiss, "[t]he court is not bound to accept the [movant]’s

allegations as to the effect of the exhibit, but can independently examine the document

and form its own conclusions as to the proper construction and meaning to be given

the material." Burke v. 401 N. Wabash Venture, LLC, 714 F.3d 501, 505 (7th Cir. 2013).

                                             7
   Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 8 of 17 PageID #:941




"In order for a fact to be judicially noticed, indisputability is a prerequisite." Hennessy

v. Penril Datacomm Networks, Inc., 69 F.3d 1344, 1354 (7th Cir. 1995) (emphasis

supplied). “It is the parties' responsibility to allege facts and indicate their relevance

under the correct legal standard." Econ. Folding Box Corp. v. Anchor Frozen Foods Corp.,

515 F.3d 718, 721 (7th Cir. 2008).

       The City Defendants’ conclusory arguments fail from the starting gate under

these standards, and especially where the City Defendants have submitted a certified

copy of the quitclaim deed conveying the Subject Property to NDAHI. Dkt. 83-1. A

certified copy of the quitclaim deed is sufficient proof at this stage of the case.

       IV.    The City Defendants Should be Estopped From Raising New
              Arguments

       The City Defendants’ Reply overlooks one key admission by the City of Chicago.

On or about October 19, 2018, Mrs. Marsh filed a property loss claim with the City of

Chicago Department of Law, City Claims Unit, on behalf of NDAHI relative to the

unlawful demolition of the physical structure located on Subject Properties. SAC ¶8.

Defendant Dennis Rafael received the property loss claim and his October 19, 2018,

letter to NDAHI identified a loss date of December 11, 2017. SAC ¶57. Defendant Corvel

Corporation ("Corvel") is Rafael's employer.

       On October 19, 2018, utilizing City of Chicago Law Department, City Claims Unit

letterhead, Defendant Rafael wrote letter to NDAHI which listed the "Loss Date" for the

Subject Property as 12/11/17. SAC ¶57. The October 19, 2018 letter stated, "your claim

is subject to a one year Statute of Limitations" and that "[tlhe Statute will expire on the

one-year anniversary of the loss." The October 19, 2018 letter also states, "[iln the event,

prior to [the one-year anniversary of the loss," you fail to resolve or pursue further legal

recourse, your ability to do so will forever be lost." SAC ¶¶58-60.


                                               8
    Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 9 of 17 PageID #:941




       Rafael acted with the tacit approval of and/or personal knowledge of Defendants

Frydland and Ullrich. SAC ¶22. Notably, on stationary that identified “City of Chicago

Department of Law City Claim Unit”, Rafael represented to Plaintiffs that he had the

authority to determine when the statute of limitations expires relative to building

demolition claims. SAC ¶¶17, 57, 68.2 Rafael never told NDHAI that it could not submit

a claim because it did not own the subject property – as the City Defendants now

contend. The City Defendants should be estopped from changing their position. See,

e.g., City of Decatur v. Ballinger, 988 N.E.2d 737, 740, 2013 Ill.App.LEXIS 243, *10 (4th

Dist. April 16, 2013) (“In this case, the trial court found the ownership of Property A

after the 2004 quitclaim deed had already been adjudicated and was res judicata. On

appeal, Ballinger does not challenge the court's application of the doctrine of res

judicata or its taking judicial notice of the 2004 ordinance violation case. Thus, the

facts already determined in the 2004 ordinance violation case are not questions of fact

in this case. The first two contentions raised as questions of material fact by Ballinger

were clearly decided in the 2004 case.”).

       Further, on December 3, 2018, on half of the City of Chicago and the Department

of Buildings, Rafael wrote a letter NDAHI and Marsh that stated that City of Chicago

"will be unable to assist with any settlement of damages or costs which you may have

sustained due to this incident". In contrast to Defendant Rafael's October 19, 2018,

letter, his December 3, 2018, letter altered and/or changed a "Date of Loss" of

10/11/2017. Notably, Rafael's December 3, 2018, letter was mailed after Plaintiffs’

state court lawsuit, filed in the Circuit Court of Cook County as 2018-L-11437, was

dismissed on October 22, 2018. SAC ¶¶57-73. And again, Rafael’s December 3, 2018,


2
 Rafael acted under color of law and was no mere “non-city employee” as the City of Chicago
tries to shrug off without any legal citation. Dkt. 83, pp. 17-18, 20.

                                             9
  Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 10 of 17 PageID #:941




letter never told NDHAI that it could not submit a claim because it did not own the

subject property – as the City Defendants now contend. Again, the City Defendants

should be estopped from changing their position.

      Finally, the City Defendants blithely appear to argue that they have owe no duty

to Plaintiff NDAHI, but this position ignores the fact that Section 13-32-240 of the

Municipal Code of the City of Chicago, entitled, “Building wrecking – Bond

requirements”, provides that demolition companies like Delta must indemnify the City

of Chicago for damages resulting from Delta’s activities and that Delta must maintain

insurance at the coverage levels of $500,000. SAC ¶ 64. What even more amazing is

that both the City Defendants and Defendant Delta Demolition ignore the fact that

Section 13-32-240 most undoubtedly provides a private right of action for persons like

NDAHI where the codes states as follows:

          In the event an aggrieved party finds it necessary to seek recovery for
          damages against a demolition contractor by the filing of an appropriate
          action at law, such aggrieved party shall, upon being awarded
          judgment in his favor, be entitled to recover his court costs and
          reasonable attorney's fees against the demolition contractor, as
          determined by the court.

      For whatever reasons, the City Defendants are doing everything to avoid facing

this lawsuit. In fact, a risk manager for the City Defendants reached out to Ms. Marsh’s

daughter in a misguided effort to help convince Ms. Marsh that NDAHI’s claims were

without merit. See Exhibit D (filed as Dkt. 105-1).

      Given the recent debacle with State’s Attorney Kim Foxx, one would think that

public officials should not reach out to private citizen in an effort to influence active

litigation – especially where the official neglects to mention that the City of Chicago

actually levied a fine against NDHAI and attached a lien on the Subject Property.




                                           10
  Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 11 of 17 PageID #:941




        V.    Res Judicata Does Not Apply

        Just briefly, Plaintiffs must debunk the City Defendants’ outlandish argument

that res judicata applies relative a state court order dismissing a suit that was brought

against a non-suable entity. Plaintiffs must point out that the City Defendants do not

explain whether any suable entity was dismissed – let alone on the merits – in relation

to the October 2018, state court dismissal order. Remember, the suit was dismissed –

not based upon a motion brought by any defendant, but in response to Ms. Marsh

attempting for file the case without paying the required filing fee. Additionally, the City

Defendants ignore (as noted above) that Defendant Rafael’s misconduct, on City of

Chicago Law Department letterhead, took place after the dismissal of the state court

suit.

        VI.   The City Defendants’ Arguments Lack Candor and Are Vexatious

        The City Defendants’ efforts to defeat this case through its unrestrained and

dishonest advocacy violates the applicable rules of professional conduct.

        The American Bar Association's Model Rules of Professional Conduct, which

apply in this district under Northern District of Illinois Local Rule 83.50. ABA Model

Rule 3.3 outlines an attorney's duty of candor toward the tribunal. Among other things,

it forbids "mak[ing] a false statement of fact or law to a tribunal or fail[ing] to correct a

false statement of material fact or law previously made to the tribunal by the lawyer,"

as well as "fail[ing] to disclose to the tribunal legal authority in the controlling

jurisdiction known to the lawyer to be directly adverse to the position of the client and

not disclosed by opposing counsel." Model Code of Prof'l Responsibility R. 3.3.

        This Court should also find that the City Defendants’ arguments also violate Rule

11. See, Dkt. 94, p. 23.      Alternatively, the City Defendants’ specious arguments

constitutes vexatious litigation in violation of 28 U.S.C. § 1928.

                                             11
Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 12 of 17 PageID #:941




   WHEREFORE, the City Defendants’ Motion to Dismiss should be denied.



                                           /s/ James C. Vlahakis
                                          Sulaiman Law Group, Ltd
                                          2500 S Highland Ave, Suite 200
                                          Lombard, IL 60148
                                          (630) 575-8181
                                          jvlahakis@sulaimanlaw.com




                                     12
  Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 13 of 17 PageID #:941




                             CERTIFICATE OF SERVICE

      The undersigned, certifies that on November 15, 2019, he caused the above

document to be filed with the U.S. District Court’s ECF filing system which shall submit

a copy of this filed document to opposing counsel.



                                                Respectfully submitted,

                                                /s/ James C. Vlahakis
                                                Sulaiman Law Group, Ltd.
                                                2500 South Highland Ave, Suite 200
                                                Lombard, Illinois 60148
                                                (630) 575-8181
                                                (630) 575-8188 (fax)




      Exhibit A (page 1):


                                           13
Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 14 of 17 PageID #:941




   Exhibit A (page 2 of 2)




                                     14
  Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 15 of 17 PageID #:941




Exhibit B



                                       15
  Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 16 of 17 PageID #:941




Exhibit C


                                       16
Case: 1:18-cv-08116 Document #: 105 Filed: 11/15/19 Page 17 of 17 PageID #:941




                                     17
